Citation Nr: 0737711	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in April 2005 for VCAA compliance and further evidentiary 
development.


FINDING OF FACT

A bilateral knee disability is not related to active military 
service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although complete 
notice may not have been provided to the veteran prior to the 
initial adjudication herein, the veteran has not been 
prejudiced thereby.  The content of the notice subsequently 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify, and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the veteran served on active duty from July 
1970 to March 1972.  The veteran alleges that he injured his 
knees inservice as a result of running and jumping during 
training.

The veteran's service medical records reveal that in October 
1971, he complained of his knees giving way, aches in his 
knees, a history of knee trouble, and pain in his knees since 
basic training.  X-rays were negative, and the diagnosis was 
probable chondromalacia.  The veteran was prescribed 
medication and released to duty.  An April 1971 treatment 
note indicated that the veteran had stitches in his knee.  
The veteran's January 1972 separation examination was 
negative for any bilateral knee injury or disorder, and his 
lower extremities were noted to be normal.

VA treatment records from January 1977 reveal the veteran's 
complaints of a left knee injury in November 1976 with 
effusion and pain.  The veteran stated that he had 
intermittent pain and effusion since that injury.  Upon 
examination, the veteran had mild left knee effusion, full 
range of motion, and no instability.

VA treatment records from August 1997 through October 1997 
reveal that the veteran injured his right knee in August 1997 
when moving a hospital bed.  The veteran complained of pain 
behind his right knee, sharp at first, and then dull.  A 
September 1997 VA treatment record notes that after the 
August 1997 right knee injury, the veteran again injured his 
right knee, as well as his right calf, while running after a 
patient.  The veteran reported medial pain.  X-ray 
examination revealed no recent fracture or bony displacement, 
and intact joint space.  Upon examination, there was no 
swelling, but some giving way.  There was no effusion, and 
the patella and knee were stable but tender on valgus stress 
over the medial 


collateral ligament distribution.  The impression was grade I 
medial collateral ligament (MCL) sprain.

VA treatment records from January 1998 reveal that the 
veteran received follow-up care for his August 1997 right 
knee injury.

VA treatment records from April 2000 through September 2000 
note the veteran's complaints of left knee pain.  In April 
2000, the veteran indicated a history of left knee pain for 
four weeks, similar to a pain that he experienced in 
September 1999.  The pain was located on the medial aspect of 
his left knee.  The veteran further noted that sometimes his 
knee gave out.  The diagnosis was meniscal tear vs. strain 
vs. osteoarthritis.  A September 2000 VA treatment record 
indicated that the veteran's left knee pain had improved with 
steroid injection treatment.

VA treatment records from July 2002 reveal the veteran's 
complaints of bilateral knee pain, which was significant with 
running or increased activity.  The veteran denied 
instability or locking, but noted occasional effusion.  The 
treatment record noted that it was "[r]elated to injury 
sustained initially during service related injury to knees 
per [patient] history."  Magnetic resonance imaging (MRI) 
scans of both knees showed diffuse degenerative changes and 
early mucinous degenerative changes of menisci; bilateral 
partial post medial meniscal tear possible; left knee with 
femoral condyle osteochondral injury.  The diagnosis was 
bilateral knee pain.

VA treatment records from October 2002 through July 2005 
revealed complaints of, and treatment for, bilateral knee 
pain, with the veteran noting a history of knee pain since 
1971.  The diagnosis was bilateral knee pain with early 
degenerative joint disease with the right knee worse than the 
left.

In his February 2005 hearing before the Board, the veteran 
asserted that his knee pain began inservice, and has 
continued since service.  Although he did not receive 
treatment for his knee pain for the time period of 1972 to 
1977, the veteran indicated that he did have knee pain during 
that time.

At an October 2005 VA joints examination, the veteran 
reported a history of a dull aching bilateral knee pain that 
has progressively become worse since his military service.  
The veteran further stated that he retired from his job as a 
nursing assistant as a result of his significant knee pain.  
Upon examination, the diagnosis was mild osteoarthritis of 
the right and left knees involving the medial compartment and 
patella femoral joint.  The VA examiner concluded that he 
could not provide an opinion as to whether the veteran's 
current bilateral knee disability was related to service 
without resort to speculation.  The examiner further stated 
that it was "possible that he may have had some mild 
degeneration as indicated in the chondromalacia diagnosis 
that has slowly progressed over time.  However, there have 
been other incidences where he had a left knee injury in 1976 
and right knee injury in 1997 that may have had some effect 
on his current knee condition."

In its Informal Hearing Presentation, filed in October 2007, 
the veteran's representative argued that the RO failed to 
comply with the examination requirements laid out in the 
Board's April 2005 remand, as the October 2005 VA examination 
report did not provide a rationale for its conclusion.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board, 
however, finds that the October 2005 VA examination clearly 
satisfies these directives.  After a thorough review of the 
claims folder, a discussion with the veteran, and a physical 
examination, the October 2005 VA examiner concluded that a 
nexus opinion with regard to the relationship between the 
veteran's bilateral knee disability and service would be 
speculative based upon the evidence of record.  In support of 
this conclusion, the VA examiner noted that it could be 
possible that the veteran had some mild degeneration 
inservice that has slowly progressed over time, but there 
have been other instances of knee injuries since service, 
which precludes such a determination.  Accordingly, the 
October 2005 VA examination report complies with the Board's 
April 2005 remand.

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a bilateral knee 
disorder.  Ultimately, there is no probative, objective 
medical opinion of record relating the veteran's bilateral 
knee disorder to 


his military service.  While there was treatment for 
bilateral knee pain during service, the evidence of record 
does not demonstrate a nexus between the veteran's current 
disability and active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  An October 2005 VA examiner stated 
that he could not determine whether the veteran's bilateral 
knee disorder was related to service without resort to 
speculation because of the intervening knee injuries that the 
veteran suffered in 1976 and 1997, and the lack of treatment 
between service discharge and the November 1976 knee injury.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding 
that an opinion that did not provide a yes or no opinion 
constituted non-evidence in support of service connection).  
In addition, the evidence does not otherwise suggest that the 
bilateral knee disability is related to service.  The 
veteran's January 1972 separation examination noted normal 
lower extremities.  Further, the evidence of record 
demonstrates that the veteran had two intervening injuries to 
his knees in 1976 and in 1997, that the veteran did not seek 
treatment for his left knee until after the 1976 injury, and 
that the veteran did not seek treatment for his right knee 
until after the 1997 injury.  Accordingly, service connection 
for a bilateral knee disability is not warranted.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v.  
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged that his knee problems originated during 
his period of service.  However, the veteran's statements, as 
a layperson, are not competent evidence that a relationship 
exists between his period of service and his current 
bilateral knee condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

In the absence of competent medical evidence that the 
veteran's current bilateral knee disorder is related to his 
military service, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


